
	
		II
		111th CONGRESS
		2d Session
		S. 3519
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 22, 2010
			Ms. Snowe (for herself,
			 Mr. Kohl, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To stabilize the matching requirement for
		  participants in the Hollings Manufacturing Partnership
		  Program.
	
	
		1.Hollings Manufacturing Extension
			 Partnership Program Cost-SharingSection 25(c) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k(c)) is amended by adding at the
			 end the following:
			
				(7)Notwithstanding paragraphs (1), (3), and
				(5), for each of the fiscal years 2011 through 2013, the Secretary may not
				provide a Center with more than 50 percent of the costs incurred by such Center
				and may not require that a Center’s cost share exceed 50 percent.
				(8)Not later than 2 years after the date of
				the enactment of this paragraph, the Secretary shall submit a report to
				Congress on the cost share requirements under the Centers program, which
				shall—
					(A)analyze various cost share structures,
				including—
						(i)the cost share structure in place before
				the date of the enactment of this paragraph;
						(ii)the cost share structure in place under
				paragraph (7); and
						(iii)the effect of such cost share structures on
				individual Centers and the overall program; and
						(B)include a recommendation for structuring
				the cost share requirement after fiscal year 2013 to best provide for the
				long-term sustainability of the
				program.
					.
		
